 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       PETER STROJNIK, SR.,                                        Case No. 1:18-cv-01619-LJO-SAB

12                       Plaintiff,                                  ORDER ADOPTING FINDINGS AND
                                                                     RECOMMENDATIONS AND DISMISSING
13               v.                                                  ACTION FOR FAILURE TO COMPLY AND
                                                                     FAILURE TO PROSECUTE
14       ANITA GRIFFIN, et al.,
                                                                     (ECF No. 24)
15                       Defendants.

16

17              Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se in this action, filed a complaint against

18 Anita Griffin and Greg Griffin (collectively “Defendants”) alleging violations of the Americans

19 With Disabilities Act and California law. The matter was referred to a United States magistrate
20 judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21              On September 12, 2019, the magistrate judge filed a findings and recommending

22 dismissal of the action due to Plaintiff’s failure to comply with court orders and failure to

23 prosecute. (ECF No. 24.) The findings and recommendations was served on the parties and

24 contained notice that any objections to the findings and recommendations were to be filed within
                                               1
25 fourteen (14) days from the date of service. The period for filing objections has passed and no

26
     1
         On September 30, 2019, the findings and recommendations mailed to Plaintiff was returned marked “Undeliverable,
27 No longer at this address.” Although Plaintiff’s mail has been returned as undeliverable, Rule 182(f) of the Local
     Rules of the Eastern District of California provides that
28


                                                                 1
 1 objections have been filed.

 2            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 3 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 4 findings and recommendations to be supported by the record and by proper analysis.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1.       The findings and recommendations, filed September 12, 2019, is ADOPTED IN

 7                     FULL;

 8            2.       This action is DISMISSED for Plaintiff’s failure to comply with Court orders and

 9                     failure to prosecute.

10
     IT IS SO ORDERED.
11

12       Dated:       November 27, 2019                               /s/ Lawrence J. O’Neill _____
                                                            UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25            Each appearing attorney and pro se party is under a continuing duty to notify the Clerk and all
              other parties of any change of address or telephone number of the attorney or the pro se party.
26            Absent such notice, service of documents at the prior address of the attorney or pro se party shall
              be fully effective.
27
     Any such address change must be provided within 63 days. See Local Rule 183(b). It has now been more than 63
28 days since the F&Rs issued. Plaintiff has failed to update his address.


                                                               2
